DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2022 has been entered.
 
Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 25 March 2022, with respect to rejections of claims 1 and 3 under 35 U.S.C. § 103 have been fully considered and are persuasive. Applicant has amended the claims to further clarify the order of mixing and components. Applicant has further argued that the order of mixing is critical to the final product as the lithium hydroxide is added to neutralize the acidic EMD and not merely added as an additional component which could be added at any time. Therefore, the steps and components of the instant claim are not considered to be rendered obvious by the combination of Aouad and Capparella. Accordingly, the 35 U.S.C. § 103 rejection of claim 1 and 3 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Aouad and Capparella (cited in the previous action).
Aouad teaches a method of making a cathode comprising mixing an electrochemically active cathode material, graphite, water, and an aqueous based binder to provide a mixture (Abstract and that the electrochemically active cathode material can be electrolytic manganese dioxide [0015] and that lithium hydroxide can be dispersed throughout the cathode [0080].
However, Aouad does not address that the lithium hydroxide is added as a neutralizing agent and therefore the order of mixing is critical to the method. 
Capparella does not overcome the shortcomings of Aouad.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767